Exhibit 10.1

 

PROMISSORY NOTE

May 26, 2020

FOR VALUE RECEIVED, SigmaTron International, Inc., a Delaware corporation,
located at 2201 Landemeier Road, Elk Grove Village, IL 60007, United States of
America (“Maker”) promises, jointly and severally if more than one, to pay to
the order of FGI Equipment Finance LLC or any subsequent holder hereof (each, a
“Payee”) at its office located at 777 Yamato Road, Office 135, Boca Raton, FL
33431 or at such other place as Payee may designate as follows:

﻿

(a)



the principal sum of One Million One Hundred Twenty-Eight Thousand Six Hundred
Eight and 15/100 United States Dollars ($1,128,608.15), and

﻿

(b)



interest on the unpaid principal balance from June 1st, 2020 through and
including the dates of payment, at a fixed interest rate of Eight point Twenty
Five percent (8.25%) per annum (the “Contract Rate”) in Twenty (20) consecutive
quarterly installments of principal and interest as follows:

﻿

Periodic Installment

 

Amount

20

@

$69,438.97

﻿

(each, a “Periodic Installment”) plus any outstanding and unpaid accrued
interest and any and all other amounts due hereunder and under the other Debt
Documents (as defined below). For the period from the date hereof through but
not including the date of the first Periodic Installment, Maker shall pay Payee
interests on the unpaid principal balance in the amount of One Thousand Two
Hundred Ninety-Three and 20/100 United States Dollars ($1,293.20); such payment
shall be due and payable on June 1st, 2020. The first Periodic Installment, plus
(as applicable) interest accrued at the Contract Rate on the unpaid principal
balance hereunder for the period from June 1st, 2020 through but not including
the starting date covered by such first Periodic Installment, shall be due and
payable on September 1st, 2020 and the following Periodic Installments including
the final installment shall be due and payable on the first day of December,
March, June and September of each succeeding year (each, a “Payment Date”), with
the last Payment Date being June 1, 2025. All payments shall be applied: first,
to interest due and unpaid hereunder and under the other Debt Documents; second,
to all other amounts (other than principal) due and unpaid hereunder and under
the other Debt Documents, and then to principal due hereunder and under the
other Debt Documents. The acceptance by Payee of any payment which is less than
payment in full of all amounts due and owing at such time shall not constitute a
waiver of Payee’s right to receive payment in full at such time or at any prior
or subsequent time. Interest shall be calculated on the basis of a 365-day year
(or a 366-day leap year, as applicable) and will be charged at the Contract Rate
for each calendar day on which any principal is outstanding. The payment of any
Periodic Installment after its due date shall result in a corresponding decrease
in the portion of the Periodic Installment credited to the remaining unpaid
principal balance. The payment of any Periodic Installment prior to its due date
shall result in a corresponding increase in the portion of the Periodic
Installment credited to the remaining unpaid principal balance.





--------------------------------------------------------------------------------

 



All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America. Maker hereby expressly
authorizes Payee to insert the date value is actually given in the blank space
on the face hereof and on all related documents pertaining hereto.

﻿

This Note is secured by that certain Master Security Agreement dated
February 4th, 2020 (the “Master Agreement”) and may also be secured by a
security agreement, chattel mortgage, pledge agreement or like instrument (each
of which is hereinafter called a “Security Agreement”, and collectively with the
Master Agreement and any other document or agreement related thereto or to this
Note, the “Debt Documents”), in each case signed by Maker or one of its
subsidiaries in favor of Payee.

﻿

Conditions Precedent to Funding. Payee’s obligation to make the loan evidenced
by this Note is subject to the satisfaction of all the following conditions
precedent no later than the date hereof, each in form and substance satisfactory
to Payee at its sole discretion: (i) Payee shall have received the Collateral
Schedule describing the Collateral that secures this Note (the “Collateral
Schedule Collateral”), duly executed by Maker; (ii) Payee shall have a first
priority perfected security interest in the Collateral Schedule Collateral;
(iii) no Event of Default (as defined in the Security Agreement) or event which
with the passage of time or the giving of notice would become an Event of
Default (a “Default”) has occurred under the Debt Documents; and (iv) as of the
date hereof, there will have been no adverse change (as determined by Payee in
its sole discretion) in the business prospects or projections, operations,
management, financial or other conditions of the Maker or any Guarantor since
the date of the Master Agreement. If any such condition precedent is not so
satisfied by the date hereof, Payee shall have no obligation to make the loan
contemplated under this Note or any other Debt Documents related to this Note.

﻿

Time is of the essence hereof. If Payee does not receive from Maker payment in
full of any Periodic Installment or any other sum due under this Note or any
other Debt Document is not received within ten (10) days after its due date: (i)
Maker agrees to pay a late fee equal to four percent (4.00%) on such late
Periodic Installment or other sum, but not exceeding any lawful maximum, plus
such other costs, fees and expenses that Maker may owe as a result of such late
payment; and (ii) interests on the due and unpaid Periodic Installment, together
with all accrued interest thereon and any other due and unpaid sum payable under
this Note or any other Debt Document, shall accrue penalty interests payable at
demand at the lesser of 12.25% per annum or the highest rate not prohibited by
applicable law until all such amounts are paid; provided that, before delay on
payment constitutes an event of default hereunder, Maker shall have 10 days
after receipt of notice from Payee to cure such default. However, if an Event of
Default (as defined in the Security Agreement) occurs and is continuing, then
the entire principal sum remaining unpaid, together with all accrued interest
thereon and any other sum payable under this Note or any other Debt Document, at
the election of Payee, shall immediately become due and payable, or, with
respect to an Event of Default arising under Section 5(viii)(E) of the Master
Agreement, shall become automatically due and payable, in each case, with
interest thereon at the lesser of 12.25% per annum or the highest rate not
prohibited by applicable law from the date of such accelerated maturity until
paid (both before and after any judgment). The application of such 12.25%
interest rate shall not be interpreted or deemed to extend any cure period set
forth in this Note or any other Debt Document, cure any default or otherwise
limit Payee’s right or remedies hereunder or under any Debt Document.





--------------------------------------------------------------------------------

 



Maker may prepay in full, but not in part, all outstanding amounts hereunder
before they are due on any scheduled Payment Date upon at least thirty (30)
days’ prior written notice to Payee. Payee is authorized and entitled to apply
any amounts paid by Maker as a prepayment of indebtedness to delinquent interest
or other amounts (other than principal) due and owing from Maker to Payee
hereunder and under any other Debt Documents before application of such funds to
principal outstanding hereunder.

﻿

If Maker makes a prepayment of this Note for any reason, Maker shall pay
irrevocably and in full to Payee (i) all outstanding principal amounts, (ii) all
accrued interest, (iii) the Break-Funding Costs (as defined below), (iv) the
Prepayment Fee (as defined below) and (v) any and all other amounts due
hereunder or under the other Debt Documents. Maker specifically acknowledges
that, to the fullest extent allowed by applicable law, it shall be liable for
the Break-Funding Costs and the Prepayment Fee on any acceleration hereof or
under the other Debt Documents. In the event of an acceleration hereof or under
the other Debt Documents, the Break-Funding Costs and the Prepayment Fee shall
be determined as if (a) Maker prepaid this Note in full immediately before such
acceleration and (b) the prepayment notice referred to above was received by
Payee thirty (30) days prior to such date.

﻿

For purposes hereof, the term “Prepayment Fee” shall be an amount equal to an
additional sum equal to the following percentage of remaining principal balance
for prepayments occurring in the indicated period: five percent (5.0%) (for
prepayments occurring prior to the first anniversary of the date hereof); four
percent (4.0%) (for prepayments occurring on and thereafter and prior to the
second anniversary of the date hereof); three percent (3.0%) (for prepayments
occurring on and thereafter and prior to the third anniversary of the date
hereof); and two percent (2%) (for prepayments occurring any time thereafter).
For the purposes hereof, the term “Break-Funding Costs” means the amounts that
would be payable to Payee if Payee incurs in additional costs and expenses as a
result of the interruption of the term of this Note, which shall be equal to (i)
the net present value of the remaining scheduled principal and interest payments
through the end of the term of this Note (including any balloon or other amount
of principal payable that but for the prepayment of this Note would be payable
on or prior to the scheduled maturity date hereof), at the LIBOR Rate (as
defined below) published on the date of execution of this Note, less (ii) the
net present value of the remaining scheduled principal and interest payments
through the end of the term of this Note (including any balloon or other amount
of principal payable that but for the prepayment of this Note would be payable
on or prior to the scheduled maturity date hereof), at the LIBOR Rate published
on the date of the prepayment, provided however that the Break- Funding Costs
shall be deemed zero if the calculation results in a negative number. Por
purposes hereof, the term “LIBOR Rate” means on the applicable determination
date, the rate applicable in the London interbank market for deposits in United
States Dollars for a period of three months, as published in the Wall Street
Journal or, in its absence, on Page 3750 of the Telerate Service (or any other
page that replaces Page 3750), as of 11:00 a.m., London time, on the date that
is two business days prior to the applicable payment date, or if the LIBOR Rate
ceases to be published, the interest rate that replaces it published in the Wall
Street Journal or, failing that, on Page 3750 of the Telerate Service (or any
other page that replaces Page 3750).

﻿

Maker hereby consents to any and all extensions of time, renewals, waivers or
modifications of, and all substitutions or releases of, security or of any party
primarily or secondarily liable on this Note or any other Debt Document or any
term and provision of either, which may be made, granted

 

--------------------------------------------------------------------------------

 

or consented to by Payee, and agrees that suit may be brought and maintained
against Maker and/or any and all sureties, endorsers, guarantors or any others
who may at any time become liable for payments and performance under this Note
and any other Debt Documents, at the election of Payee without joinder of any
other as a party thereto, and that Payee shall not be required first to
foreclose, proceed against, or exhaust any security hereof in order to enforce
payment of this Note. Maker hereby waives presentment, demand for payment,
notice of nonpayment, protest, notice of protest, notice of dishonor, and all
other notices in connection herewith, as well as filing of suit (if permitted by
law) and diligence in collecting this Note or enforcing any of the security
hereof, and agrees to pay (if permitted by law) all expenses incurred in
collection, including Payee’s actual attorneys’ fees.

﻿

The consent to jurisdiction, jury trial waiver and usury provisions contained in
the Master Agreement are hereby incorporated by reference as if fully set forth
herein. The laws of the State of New York shall govern all matters arising out
of, in connection with or relating to this Note and any related Debt Documents,
without limitation, validity, interpretation, construction, performance and
enforcement thereof (including, without limitation, any claims sounding in
contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest).

﻿

This Note and the other Debt Documents constitute the entire agreement of Maker
and Payee with respect to the subject matter hereof and supersede all prior
understandings, agreements and representations, express or implied.

﻿

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

﻿

Payment Authorization. Payee is hereby directed and authorized by Maker to
advance and/or apply the proceeds of the loan as evidenced by this Note
following the instructions set forth below:

﻿

Amount to be advanced: One Million Fifty-Nine Thousand One Hundred Sixty-Nine
and 18/100 United States Dollars ($1,059,169.18).

﻿

Beneficiary: SigmaTron International, Inc.

Bank Name: U.S. Bank National Association

Account Number: 1-993-8124-9549

ABA: 071 904 779

﻿

Payee is hereby irrevocably authorized and directed by Maker to apply from the
proceeds of the loan evidenced by this Note, the sum of Sixty-Nine Thousand Four
Hundred Thirty-Eight and 97/100 United States Dollars ($69,438.97), to
constitute and deliver to Payee the Security Deposit pursuant to the terms of
Collateral Schedule No. 3  that is part of the Debt Documents.

﻿

Any provision in this Note or any of the other Debt Documents which is in
conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto.





--------------------------------------------------------------------------------

 



﻿

 

 

﻿

 

SigmaTron International, Inc.

﻿

 

 

﻿

By:

/s/ Gary R. Fairhead

﻿

Name:

Gary R. Fairhead

﻿

Title:

Chairman of the Board, CEO and President

﻿

Federal Tax ID #:

363918470

﻿

Address:

2201 Landmeier Road, Elk Grove Village, IL 60007.

﻿



--------------------------------------------------------------------------------